
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.04


FORM OF CITI LONG-TERM RESTRICTED STOCK AWARD AGREEMENT
(EFFECTIVE NOVEMBER 1, 2010)


Citi Long-Term Restricted Stock Award Agreement

        1.    Award Agreement.    Citigroup Inc. ("Citigroup") hereby grants to
{NAME} ("Participant"), the award summarized below, pursuant to the terms of the
Citi Long-Term Restricted Stock Program (the "Program"). The terms, conditions
and restrictions of your award are contained in this Equity Award Agreement,
including the attached Appendix (together, the "Agreement"), and are summarized,
along with additional information, in the Citi Long-Term Restricted Stock
Program prospectus dated [MONTH] [DAY], [YEAR], and any applicable prospectus
supplements (together, a "Prospectus"). Your award is also governed by the
Citigroup 2009 Stock Incentive Plan, as amended and restated effective April 20,
2010, and as it may be further amended from time to time (the "Plan"). For the
award to be effective, you must accept below, acknowledging that you have
received and read the Prospectus and the Agreement, including the Appendix.

        2.    Citi Long-Term Restricted Stock Program Award Summary*    

  Award Date:   {AWARD DATE}   Number of Shares   {# SHARES}   Vesting Date:  
{VEST DATE}(1)   Form of Award:   {Restricted Stock} {Deferred Stock}

        3.    Acceptance and Agreement by Participant.    I hereby accept the
award described above, and agree to be bound by the terms, conditions, and
restrictions of such award as set forth in the Agreement, including the
Appendix, and in the Prospectus (acknowledging hereby that I have read and that
I understand such documents), the Plan and Citigroup's policies, as in effect
from time to time, relating to the administration of the Program and the Plan. I
understand that vesting is conditioned upon continuous employment with the
Company, and that the Award may be canceled if there is a break in or
termination of my employment with the Company.


CITIGROUP INC.
 
PARTICIPANT'S ACCEPTANCE:
By:
 
 
 
     

--------------------------------------------------------------------------------

[Name]
[Title]  

--------------------------------------------------------------------------------

Name:
GEID:

--------------------------------------------------------------------------------

*The terms, conditions and restrictions applicable to the Award, including the
effect on the Award of a termination or suspension of your employment are
contained in the Agreement, which includes the Appendix hereto, and are also
summarized in the Prospectus.

(1)At least two years after the award date.

--------------------------------------------------------------------------------



CITI LONG-TERM RESTRICTED STOCK AWARD AGREEMENT
APPENDIX

        This Appendix constitutes part of the Equity Award Agreement (the
"Agreement") and is applicable to the Long-Term Restricted Stock Program award
summarized on the first page of the Agreement. This Appendix is part of the
Agreement and sets forth the terms and conditions and other information
applicable to the restricted or deferred stock award (the "Award") made to
Participant under the Program, as described in the Award Summary on page 1. All
Awards are denominated in shares of Citigroup common stock, par value $.01 per
share (referred to herein as "shares" or "Citigroup stock"). The "Company", for
purposes of the Agreement, shall mean Citigroup and its subsidiaries that
participate in the Program, except where provided otherwise herein.

        1.    Terms and Conditions.    The terms, conditions, and restrictions
of the Award are set forth below. Certain of these provisions, along with other
important information, are summarized in the Citi Long-Term Restricted Stock
Program prospectus dated [MONTH] [DAY], [YEAR], and any applicable prospectus
supplement (together, the "Prospectus"). The terms, conditions, and restrictions
of the Award include, but are not limited to, provisions relating to amendment,
vesting, and cancelation of Awards, restrictions on the transfer of Awards, and
any provisions, restrictions or limitations that may be imposed on the Award in
accordance with Sections 5 and 16 below.

        By accepting the Award, Participant acknowledges that he or she has read
and understands the Prospectus and the terms and conditions set forth in this
Appendix. Participant understands that this Award and all other incentive awards
are entirely discretionary and that no right to receive the Award, or any
incentive award, exists absent a prior written agreement to the contrary.

        Participant understands that the value that may be realized from the
Award, if any, is contingent and depends on the future market price of Citigroup
stock, among other factors, and that because equity awards are discretionary,
and intended to promote employee retention and stock ownership and to align
employees' interests with those of stockholders, equity awards are subject to
vesting conditions and will be canceled if vesting conditions are not satisfied.

        Any monetary value assigned to the Award in any communication regarding
the Award is contingent, hypothetical, and for illustrative purposes only and
does not express or imply any promise or intent by the Company to deliver,
directly or indirectly, any certain or determinable cash value to Participant.
Receipt of the Award or any other incentive award is neither an indication nor a
guarantee that an incentive award of any type or amount will be made in the
future, and absent a written agreement to the contrary, the Company is free to
change its practices and policies regarding incentive awards at any time in its
sole discretion.

        Any actual, anticipated, or estimated financial benefit to Participant
from the Award is not and shall not be deemed to be a normal or an integral part
of Participant's regular or expected salary or compensation from employment for
any purposes, including, but not limited to, calculating any statutory, common
law or other severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for the Company.

        2.    Vesting.    If conditions to vesting are satisfied, vested shares
underlying the Award (less any shares withheld for the payment of taxes) will be
(i) distributed to Participant and Participant's ownership of such vested shares
will be shown on the Company's Equity Compensation Web site (ECWeb), and
(ii) transferred to Participant's Citi Personal Wealth Management ("CPWM") or
Morgan Stanley Smith Barney ("MSSB") account on file with the Company's Equity
Compensation Department (or transferred via book-entry in the Direct
Registration System (DRS) if Participant does not have a CPWM or MSSB account on
file with the Company's Equity Compensation Department) as soon as is reasonably
practicable after the date(s) such shares become transferable in accordance with
Section 4.

        Vesting is conditioned on Participant's continuous employment with the
Company up to and including the scheduled vesting date, unless otherwise
provided below.

2

--------------------------------------------------------------------------------



        3.    Fractional Shares.    Participant acknowledges that only whole
shares of Citigroup stock may be delivered upon the vesting of the Award, and
that while Citigroup will endeavor to compensate Participant in cash for any
fractional shares Participant would otherwise be entitled to receive pursuant to
the terms of the Award, due to foreign exchange controls that may be in effect
from time to time in certain countries, there is no guarantee that such payments
can be made to Participants residing outside of the United States, and the
Company shall not be liable if for such reason payment is not made to
Participant.

        4.    Transfer Restriction.    If conditions to vesting are satisfied,
the vested shares underlying the Award will remain subject to a restriction on
the sale or transfer of such shares ("transfer restriction") that will lapse
upon the following events: (1) 25% of Participant's shares will be transferable
on the date the Company repays the U.S. government 25% of the aggregate
financial assistance it received under Troubled Asset Relief Program ("TARP");
(2) an additional 25% of Participant's shares (or an aggregate total of 50% of
Participant's shares) will be transferable on the date the Company repays the
U.S. government 50% of the aggregate financial assistance it received under
TARP; (3) an additional 25% of Participant's shares (or an aggregate total of
75% of Participant's shares) will be transferable on the date the Company repays
the U.S. government 75% of the aggregate financial assistance it received under
TARP; and (4) the remainder of Participant's shares will be transferable on the
date the Company repays the U.S. government 100% of the aggregate financial
assistance it received under TARP. Participant will be notified when all or a
portion of his or her vested shares become transferrable on account of the
Company's repayment of the financial assistance it received under TARP.

        5.    Clawback; Misconduct or Error; Downturn in Performance or Failure
of Risk Management.    

        (a)   The shares subject to the Award will be canceled or forfeited or
subject to recovery by the Company if (i) the Personnel and Compensation
Committee of the Citigroup's Board of Directors (the "Committee") determines
that (A) Participant received the Award based on materially inaccurate financial
statements (which includes, but is not limit to, statements of earnings,
revenues, or gains) or any other materially inaccurate performance metric
criteria, (B) Participant knowingly engaged in providing inaccurate information
(including knowingly failing to timely correct inaccurate information) relating
to financial statements or performance metrics, or (C) Participant materially
violated any risk limits established or revised by senior management, a business
head and/or risk management, or any balance sheet or working or regulatory
capital guidance provided by a business head, or (ii) Participant's employment
is terminated on account of misconduct (as defined below). For purposes of the
Agreement, "misconduct" means Participant's engaging in any conduct that (i) is
in competition with the Company's business operations, (ii) that breaches any
obligation that Participant owes to the Company or Participant's duty of loyalty
to the Company, (iii) is materially injurious to the Company, monetarily or
otherwise, or (iv) is otherwise determined by the Committee, in its sole
discretion, to constitute misconduct.

        (b)   If Participant is subject to any applicable non-U.S. legal,
regulatory or governmental requirement, direction, supervisory comment, guidance
or promulgation and the Committee determines (i) there is reasonable evidence
that Participant engaged in misconduct or committed material error, in either
case in connection with his or her employment, or (ii) the Company or
Participant's business unit has suffered a material downturn in its financial
performance or a material failure of risk management, the Committee in its sole
discretion may determine that the Award shall be canceled or that the number of
shares that are or may otherwise become distributable to Participant pursuant to
the Agreement shall be reduced.

        6.    Termination and Interruption of Employment.    Participation in
the Program, including but not limited to Participant's right to vest in the
Award, is conditioned upon Participant's continuous employment with the Company,
except as otherwise provided below.

        If Participant's continuous employment with the Company terminates or is
interrupted for any reason not stated below, vesting of the Award will cease
immediately, the Award will be canceled and Participant shall have no further
rights of any kind with respect to the Award. If Participant's continuous
employment with the Company terminates or is interrupted for a reason stated
below, Participant's rights with respect to the Award will be affected as
provided below. For purposes of the Agreement, employment with the

3

--------------------------------------------------------------------------------



Company shall include working for a subsidiary that is a member of the
"controlled group" of Citigroup (as defined below). For these purposes,
"controlled group" has the meaning set forth in Treas. Reg. § 1.409A-1(h)(3).
[INCLUDE SUB-SECTIONS (a)—(f) AS APPLICABLE]

        (a)    Disability.    Unvested shares will continue to vest on schedule
during a Participant's approved disability leave pursuant to a Company
disability policy. If Participant's approved disability leave results in his or
her involuntary termination of employment with the Company by reason of
disability, unvested shares shall vest on Participant's termination date.

        (b)    Approved Personal Leave of Absence (Non-Statutory
Leave).    Unvested shares will continue to vest on schedule during the first
six months of Participant's personal leave of absence, provided that
Participant's leave of absence was approved by management of Participant's
business unit in accordance with the leave of absence policies applicable to
Participant (an "approved personal leave of absence"). Any unvested shares will
be canceled as soon as the approved personal leave of absence has exceeded six
months. If the employment of Participant terminates for any reason during the
first six months of an approved personal leave of absence, then such applicable
provisions of this Section 6 will apply.

        (c)    Statutory Leave of Absence.    Unvested shares will continue to
vest during a leave of absence that is approved by management of Participant's
business unit, is provided by applicable law and is taken in accordance with
such law and applicable Company policy (a "statutory leave of absence"). If a
statutory leave of absence is followed without interruption by an approved
personal leave of absence, any unvested shares will be canceled as of the date
that the combined leaves, if continuous, have exceeded six months. If the
employment of Participant terminates for any reason during an approved statutory
leave of absence, then such applicable provisions of this Section 6 will apply.

        (d)    Death.    If Participant's employment terminates by reason of
Participant's death, unvested shares will vest.

        (e)    Transfer to Non-Participating Subsidiary.    

        (i)    If Participant transfers to a subsidiary that is a member of the
"controlled group" of Citigroup (as defined below), unvested shares will
continue to vest on schedule.

        (ii)   If Participant transfers to a subsidiary that is not a member of
the "controlled group" of Citigroup (as defined below), any unvested shares will
be canceled.

        For purposes of the Agreement, "controlled group" has the meaning set
forth in Treas. Reg. § 1.409A-1(h)(3).

        (f)    Employing Company is Acquired by Another Entity (Change in
Control)    [INSERT EITHER ALTERNATIVE 1 OR 2 BELOW]

        [ALERNATIVE 1: If Participant's employer is acquired by another entity
in a transaction that is described in Section 409A(a)(2)(A)(v) of the United
States Internal Revenue Code of 1986, as amended (the "Code") (hereinafter, a
"change in control"), Participant's employment will not be deemed to have
terminated in connection with the change in control and unvested shares will
continue to vest on schedule subject to all other provisions of the Agreement.
If the employment of Participant terminates for any reason on or after the
change in control, then such applicable provisions of this Section 6 will
apply.]

        [ALTERNATIVE 2: (i) If Participant is employed by a company or other
legal entity that is the subject of a transaction that is described in
Section 409A(a)(2)(A)(v) of the United States Internal Revenue Code of 1986, as
amended (the "Code") (hereinafter, a "change in control"), and the change in
control is not, or is not a result of, a change in control of Citigroup,
unvested shares will vest on the effective date of the change in control unless
the vesting of such shares would be prohibited under the

4

--------------------------------------------------------------------------------



Emergency Economic Stabilization Act of 2008, as amended, and any applicable
rules or regulations thereunder, or any other provision of applicable law.

        (ii)   Notwithstanding the foregoing, if Citigroup experiences a change
in control, unvested shares will continue to vest on schedule subject to all
other provisions of the Agreement.

        (iii)  Participant acknowledges that in the event of a "Change of
Control" (as defined in the Plan) of Citigroup, the Committee, in its sole
discretion may, subject only to the limitations specified in the Plan and in
Sections 4, 5, 15 and 16 of the Agreement, take any actions with respect to
awards (including this Award) that are permitted by the Plan, including, but not
limited to, making adjustments that it deems necessary or appropriate to reflect
the transaction, or causing awards to be assumed, or new rights substituted
therefor, by the surviving entity in such transaction.]

        7.    Non-Transferability.    Prior to the vesting of the Award and the
lapse of the transfer restriction set forth in Section 4, neither the Award, nor
any share subject to the Award, may be sold, pledged, hypothecated, assigned,
margined or otherwise transferred, other than by will or the laws of descent and
distribution, and neither the Award nor any interest or right therein shall be
subject to the debts, contracts or engagements of Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means
whether such disposition be voluntary or involuntary or by operation of law, by
judgment, lien, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy or divorce), and any attempted disposition
thereof shall be null and void, of no effect, and not binding on the Company in
any way. Participant agrees that any purported transfer shall be null and void,
and shall constitute a breach of the Agreement causing damage to the Company for
which the remedy shall be a cancellation of the Award. During Participant's
lifetime, all rights with respect to the Award shall be exercisable only by
Participant, and any and all payments in respect of the Award shall be to
Participant only.

        8.    Stockholder Rights.    Participant shall have no rights as a
stockholder of Citigroup over any unvested shares covered by the Award, except
that during the vesting period Participant shall receive dividend or dividend
equivalent payments in respect of shares subject to the Award.

        9.    Right of Set Off.    Participant agrees that the Company may, to
the extent permitted by applicable law, retain for itself funds or securities
otherwise payable to Participant pursuant to this Award or any award under any
equity award program administered by Citigroup to offset any amounts paid by the
Company to a third party pursuant to any award, judgment, or settlement of a
complaint, arbitration, or lawsuit of which Participant was the subject; to
satisfy any obligation or debt that Participant owes the Company or its
affiliates; or in the event any equity award is canceled pursuant to its terms.
The Company may not retain such funds or securities and set off such obligations
or liabilities, as described above, until such time as they would otherwise be
distributable to Participant in accordance with the applicable award terms.

        10.    Consent to Electronic Delivery.    In lieu of receiving documents
in paper format, Participant hereby agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that Citigroup may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms or communications) in
connection with the Award and any other prior or future incentive award or
program made or offered by Citigroup or its predecessors or successors.
Electronic delivery of a document to Participant may be via a Company e-mail
system or by reference to a location on a Company intranet site to which
Participant has access.

        11.    Plan Administration.    The Award has been granted subject to the
terms of the Plan, and the shares deliverable to Participant in connection with
the Award will be from the shares available for grant pursuant to the terms of
the Plan.

        12.    Adjustments.    In the event of any change in Citigroup's capital
structure on account of (i) any extraordinary dividend, stock dividend, stock
split, reverse stock split or any similar equity restructuring; or (ii) any
combination or exchange of equity securities, merger, consolidation,
recapitalization, reorganization, divestiture or other distribution (other than
ordinary cash dividends) of assets to stockholders, or any other similar event
affecting Citigroup's capital structure, to the extent necessary to

5

--------------------------------------------------------------------------------



prevent the enlargement or diminution of the rights of Participants, the
Committee shall make such appropriate equitable adjustments as may be permitted
by the terms of the Plan and applicable law, to the number or kind of shares
subject to the Award. All such adjustments shall conform to the requirements of
Section 409A of the Code, to the extent applicable, and, if the Award is
intended to qualify as "performance-based compensation" under Section 162(m) of
the Code, such adjustments or substitutions shall be made only to the extent
that the Committee determines that such adjustments or substitutions may be made
without causing the Company to be denied a tax deduction on account of
Section 162(m) of the Code. Citigroup shall give each Participant notice of an
adjustment hereunder and, upon notice, such adjustment shall be conclusive and
binding for all purposes. Notwithstanding the foregoing, the Committee may, in
its discretion, decline to adjust any Award, if it determines that such
adjustment would violate applicable law or result in adverse tax consequences to
Participant or the Company, and neither the Committee nor Citigroup shall be
bound to compensate Participant for any such adjustment not made, nor shall they
be liable to Participant for any additional personal tax or other consequences
of any adjustments that are made to the Award.

        13.    Taxes and Tax Residency Status.    By accepting the Award,
Participant agrees to pay all applicable income and/or social taxes and file all
required tax returns in all jurisdictions where Participant is subject to tax
and/or an income tax filing requirement. If Participant is an employee in one of
Citigroup's expatriate programs, he or she agrees to pay all applicable income
and/or social taxes and file all tax returns in accordance with the applicable
expatriate policy. To assist Citigroup in achieving full compliance with its
obligations under the laws of all relevant taxing jurisdictions, Participant
agrees to keep complete and accurate records of his or her income tax residency
status and the number and location of workdays outside his or her country of
income tax residency from the date of the Award until the later of the vesting
of the Award or the subsequent sale of any shares received in connection with
the Award. By signing the Agreement, Participant also agrees to provide, upon
request, information about his or her tax residency status to Citigroup during
such period. Participant will be responsible for any income tax due, including
penalties and interest, arising from any misstatement by Participant regarding
such information.

        14.    Entire Agreement; No Right to Employment.    The Plan, the
Prospectus and the Agreement constitute the entire understanding between the
Company and Participant regarding the Award and supersede all previous written,
oral, or implied understandings between the parties hereto about the subject
matter hereof, including any written or electronic agreement, election form or
other communication to, from or between Participant and the Company. Nothing
contained herein, in the Plan, or in the Prospectus shall confer upon
Participant any rights to continued employment or employment in any particular
position, at any specific rate of compensation, or for any particular period of
time.

        15.    Amendment.    The Committee may in, its sole discretion, modify,
amend, terminate or suspend the Award or the Program at any time, except that no
termination, suspension, modification or amendment of the Award or the Program
shall (i) cause the Award or the Program to become subject to, or violate,
Section 409A of the Code, or (ii) adversely affect Participant's rights with
respect to the Award, as determined by the Committee, without Participant's
written consent.

        16.    Compliance with Regulatory Requirements.    Notwithstanding any
provision of the Agreement to the contrary, the Award will be subject to any
limitations, adjustments or clawback provisions applicable to Participant to the
extent required under (a) the Emergency Economic Stabilization Act of 2008, as
amended, and any applicable rules or regulations thereunder, (b) any agreement
entered into between the Company and the United States Treasury Department in
connection with the Company's participation in TARP or the Exchange Agreement
dated June 9, 2009 between the Company and the United States Treasury Department
or (c) any policy implemented at any time by the Company in its discretion to
(i) comply with any other legal, regulatory or governmental requirements,
directions, supervisory comments, guidance or promulgations specifically
including but not limited to guidance on remuneration practices or sound
incentive compensation practices promulgated by any U.S. or non-U.S.
governmental agency or authority, (ii) comply with the listing requirements of
any stock exchange on which the Citigroup's common stock is traded or
(iii) comply with or enable the Company to qualify for any government loan,
subsidy, investment or other program.

6

--------------------------------------------------------------------------------



        17.    Arbitration; Conflict; Governing Law.    Any disputes related to
the Award shall be resolved by arbitration in accordance with the Company's
arbitration policies. In the absence of an effective arbitration policy,
Participant understands and agrees that any dispute related to the Award shall
be submitted to arbitration in accordance with the rules of the American
Arbitration Association, if so elected by the Company in its sole discretion. In
the event of a conflict between the Prospectus and the Agreement, the Agreement
shall control. In the event of a conflict between the Agreement and the Plan,
the Plan shall control. The Agreement shall be governed by the laws of the State
of New York (regardless of conflict of laws principles) as to all matters,
including, but not limited to, the construction, application, validity and
administration of the Program.

        18.    Disclosure Regarding Use of Personal Information and
Participant's Consent.    

        (a)    Definition and Use of "Personal Information."    In connection
with the grant of this Award, and any other award under the Program or any other
equity award program, and the implementation and administration of any such
program, including, without limitation, Participant's actual participation, or
consideration by the Company for potential future participation, in any program
at any time, it is or may become necessary for the Company to collect, transfer,
use, and hold certain personal information regarding Participant in and/or
outside of Participant's home country.

        The "personal information" that Citigroup may collect, process, store
and transfer for the purposes outlined above may include Participant's name,
nationality, citizenship, tax or other residency status, work authorization,
date of birth, age, government/tax identification number, passport number,
brokerage account information, GEID or other internal identifying information,
home address, work address, job and location history, compensation and equity
award information and history, business unit, employing entity, and
Participant's beneficiaries and contact information. Participant may obtain more
details regarding the access and use of his/her personal information, and may
correct or update such information, by contacting his/her human resources
representative or local equity coordinator.

        Use, transfer, storage and processing of personal information,
electronically or otherwise, may be in connection with the Company's internal
administration of its equity award programs, or in connection with tax or other
governmental and regulatory compliance activities directly or indirectly related
to an equity award program. For such purposes only, personal information may be
used by third parties retained by the Company to assist with the administration
and compliance activities of its equity award programs, and may be transferred
by the company that employs (or any company that has employed) Participant from
Participant's home country to other Citigroup entities and third parties located
in the United States and in other countries. Specifically, those parties that
may have access to Participant's information for the purposes described herein
include, but are not limited to, (i) human resources personnel responsible for
administering the equity award programs, including local and regional equity
award coordinators, and global coordinators located in the United States;
(ii) Participant's U.S. broker and equity account administrator and trade
facilitator; (iii) Participant's U.S., regional and local employing entity and
business unit management, including Participant's supervisor and his/her
superiors; (iv) the Committee or its designee, which is responsible for
administering the Plan; (v) Citigroup's technology systems support team (but
only to the extent necessary to maintain the proper operation of electronic
information systems that support the equity award programs); and (vi) internal
and external legal, tax and accounting advisors (but only to the extent
necessary for them to advise the Company on compliance and other issues
affecting the equity award programs in their respective fields of expertise). At
all times, Company personnel and third parties will be obligated to maintain the
confidentiality of Participant's personal information except to the extent the
Company is required to provide such information to governmental agencies or
other parties. Such action will always be undertaken only in accordance with
applicable law.

        (b)    Participant's Consent.    BY ACCEPTING THE AWARD, PARTICIPANT
EXPLICITLY CONSENTS (I) TO THE USE OF PARTICIPANT'S PERSONAL INFORMATION FOR THE
PURPOSE OF BEING CONSIDERED FOR PARTICIPATION IN FUTURE EQUITY OR OTHER AWARD
PROGRAMS (TO THE EXTENT HE/SHE IS ELIGIBLE UNDER APPLICABLE PROGRAM GUIDELINES,
AND WITHOUT ANY GUARANTEE THAT ANY AWARD WILL BE MADE); AND (II) TO THE USE,
TRANSFER, PROCESSING AND STORAGE, ELECTRONICALLY OR OTHERWISE, OF HIS/HER

7

--------------------------------------------------------------------------------



PERSONAL INFORMATION, AS SUCH USE HAS OCCURRED TO DATE, AND AS SUCH USE MAY
OCCUR IN THE FUTURE, IN CONNECTION WITH THIS OR ANY OTHER EQUITY OR OTHER AWARD,
AS DESCRIBED ABOVE.

***

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.04



FORM OF CITI LONG-TERM RESTRICTED STOCK AWARD AGREEMENT (EFFECTIVE NOVEMBER 1,
2010)
